Citation Nr: 9935674	
Decision Date: 12/22/99    Archive Date: 12/30/99

DOCKET NO.  94-43 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a disability evaluation in excess of 50 
percent for post-traumatic stress disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty from June 1943 to March 
1947 and from May 1951 to April 1954.  

When this matter was previously before the Board of Veterans' 
Appeals (Board) in May 1999, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, for additional development.  Following 
the requested development, the RO in October 1999 denied 
service connection for dementia and continued its previously 
assigned rating of 50 percent for service-connected post-
traumatic stress disorder.  The RO also denied entitlement to 
a total compensation rating based on unemployability.  The 
matter is now before the Board for final appellate 
consideration.  

The veteran has been entitled to special monthly pension on 
the basis of the need for the regular aid and attendance of 
another person since April 1988.  The veteran has also been 
rated as incompetent for VA purposes since September 1985.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The service-connected post-traumatic stress disorder is 
manifested by painful, intrusive memories of combat 
experiences in World War II, as well as by nightmares, 
distress when exposed to stimuli that remind the veteran of 
his combat experiences, social avoidance, and irritability 
and anger that have hindered his ability to maintain gainful 
employment.  

3.  The veteran's Global Assessment of Functioning due solely 
to his service-connected post-traumatic stress disorder is 
50.  No more than considerable social and industrial 
impairment due to service-connected post-traumatic stress 
disorder has been shown.  

4.  Service connection is not in effect for the veteran's 
dementia, which is manifested by difficulty with 
concentration and his ability to calculate, confusion, and 
tangentiality of thinking, as well as by impairment of his 
immediate and short-term memory.  At all times material to 
this appeal, the veteran has been rated incompetent for VA 
purposes based on his cognitive deficits.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 
50 percent for post-traumatic stress disorder have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.130, Diagnostic Code 9411 (effective November 7, 
1996).  

2.  The criteria for a disability rating in excess of 
50 percent for post-traumatic stress disorder have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.132, Diagnostic Code 9411 (effective before 
November 7, 1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claim for an increased rating is plausible and thus well 
grounded within the meaning of 38 U.S.C.A. § 5107(a); see 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (a claim of 
entitlement to an increased evaluation for a service-
connected disability generally is a well-grounded claim).  
The Board is satisfied that all relevant evidence has been 
obtained with respect to this claim and that no further 
assistance to the veteran is required in order to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  

The record shows that the veteran's original claim for 
service connection for post-traumatic stress disorder was 
received in January 1994 and was initially denied by a rating 
decision dated the following July.  Following further 
development of the record, however, service connection for 
post-traumatic stress disorder was granted in a rating 
decision dated in June 1997, and a 10 percent evaluation was 
assigned under Diagnostic Code 9411, effective from 
January 13, 1994, the date of receipt of the claim for 
service connection.  The veteran disagreed with this 
evaluation, and a rating decision dated in October 1998 
increased the rating to 50 percent disabling, effective from 
January 13, 1994.  

The veteran's claim for a higher evaluation for post-
traumatic stress disorder is an original claim that was 
placed in appellate status by his disagreement with the 
initial rating award.  Furthermore, as held in AB v. Brown, 6 
Vet. App. 35, 38 (1993), "on a claim for an original or an 
increased rating, the claimant will generally be presumed to 
be seeking the maximum benefit allowed by law and regulation. 
. . . "  The distinction between an original rating and a 
claim for an increased rating may be important, however, in 
terms of determining the evidence that can be used to decide 
whether the original rating on appeal was erroneous and in 
identifying the underlying notice of disagreement and whether 
VA has issued a statement of the case or supplemental 
statement of the case.  

In these circumstances, the rule in Francisco v. Brown, 7 
Vet. App. 55, 58 (1994) ("Where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance"), is not applicable to 
the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  Rather, at the time of an initial rating, 
separate ratings may be assigned for separate periods of time 
based on the facts found - a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

The service-connected post-traumatic stress disorder has been 
evaluated under Diagnostic Code 9411 of the rating schedule.  
Effective November 7, 1996, VA revised the criteria for 
evaluating psychiatric disabilities.  61 Fed. Reg. 52,695 
(1996).  The new criteria for evaluating a service-connected 
psychiatric disability are codified at 38 C.F.R. § 4.130.  

Under the decision of the United States Court of Appeals for 
Veterans Claims in Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991), where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to the appellant applies unless Congress provided 
otherwise or permitted the Secretary of Veterans Affairs to 
do otherwise and the Secretary did so.  

Factual Background

The record shows that when hospitalized by VA from July to 
September 1962 for complaints that centered on nervousness 
and marital difficulties, the diagnosis was passive-
aggressive personality, passive-dependent type, with 
emotional instability.  It was reported that he had a history 
of heavy drinking, although he had not drunk heavily recently 
and claimed that he had quit drinking 15 months prior to 
admission.  A complete examination did not reveal any 
psychosis, and a neurological examination revealed no gross 
pathology.  The veteran was then considered competent for VA 
purposes.  

On a mental status examination by VA in July 1975, the 
veteran was somewhat tense and passive during the interview, 
and his affect was flattened.  Although there was no 
looseness of associations, his judgment and insight were 
poor.  His peer relationships were poor, and he felt uneasy 
around people.  His temper was short and irritable.  (He had 
quit smoking.)  He said that he no longer used alcohol but 
admitted that he had used it excessively in the past.  He 
slept poorly but denied bad dreams.  His memory was poor.  
His intellect was low.  He got depressed and sometimes had 
crying spells.  He wondered if life was worth living.  He 
denied any serious suicidal ideation.  He denied auditory and 
visual hallucinations, as well as delusions and phobias.  His 
major defenses were "fragile".  He did not cope with 
situational stress very well.  His defenses were denial, 
repression, withdrawal, and some somatization of complaints.  
The diagnosis was chronic psychoneurotic anxiety reaction 
with depression.  He was competent to handle VA funds.  His 
incapacity was felt to be moderately severe from a 
psychiatric standpoint.  He was tense and agitated and had 
trouble in the area of interpersonal relationships.  The 
examiner reported that he would have difficulty in sustaining 
himself in a normal employment setting.  In addition, he had 
numerous physical complaints that made him more nervous and 
that complicated his ability to work.  He was felt to need 
some psychotherapy and medication.  

The veteran reported significant difficulties with anxiety 
and depression on a psychological evaluation in June 1983 for 
a Social Security disability determination.  His wife and he 
reported significant difficulties with stress tolerance and 
problems with explosiveness.  He was said to show rather poor 
judgment in the handling of his personal affairs and was not 
able to manage his own funds.  Psychological testing 
indicated an individual in a mildly mentally retarded range.  
He showed significant variations in his intellectual 
functioning within the testing.  He showed a variety of signs 
of chronic organic brain syndrome with dementia.  He showed 
poor stress tolerance and had frequent psychiatric 
hospitalizations.  His ability to manage his own funds was 
significantly decreased, and it was felt that he would not be 
capable of managing his own funds.  

On a VA psychiatric examination in June 1985, it was reported 
that the veteran recently had lost his ability to read and 
write.  His memory was very bad, and he was usually 
distracted.  On mental status examination, his attention span 
was below average, and he could not perform simple 
calculations.  He had trouble remembering things.  His affect 
was flattened.  His judgment and insight were poor.  His peer 
relationships were below average.  His temper was irritable, 
and his sleep pattern was restless.  His intellect was 
sluggish, and he got depressed and occasionally cried.  He 
denied any current suicidal ideation, but there was a history 
of suicidal attempts.  He denied auditory or visual 
hallucinations, paranoia, phobias or delusions.  He denied 
specific guilt or anger.  The diagnoses were organic brain 
syndrome secondary to cerebral vascular problems, manifested 
by deficits in judgment, intellect, memory, and affect; and 
generalized anxiety with depression.  He was felt to be 
incompetent to handle VA funds.  

Thereafter, the veteran was found to be mentally incompetent 
by both VA and private examiners.  In a statement received in 
January 1997, the veteran's VA treating psychiatrist reported 
that as a result of post-traumatic stress disorder, the 
veteran suffered from anxiety, sleep disturbance, emotional 
instability, and intrusive memories of combat.  The physician 
was of the opinion that the veteran still had clinically 
significant post-traumatic stress disorder.  

On a VA psychiatric examination in March 1997, the claims 
file was reviewed by the examiner.  The examiner concurred in 
a diagnosis of post-traumatic stress disorder and indicated 
that the veteran's symptoms of that disorder were impressive 
on examination.  The veteran's history of drinking throughout 
the post war period until about 15 years previously, 
apparently quite heavily, was said to be an attempt to push 
away his painful thoughts, feelings and memories.  The 
veteran had become increasingly socially avoidant.  He had 
decreased interest in almost all previously pleasurable 
activities.  He was emotionally walled off, numbed and 
detached.  He stated that he did not feel comfortable with 
anyone other than his wife.  He had difficulty with 
depression and anxiety and had made two previous suicide 
attempts requiring hospitalization.  He had much sleep 
disturbance with frequent awakenings throughout the night.  
He had difficulty with anger and irritability and was short-
tempered.  It was reported that the veteran's first wife had 
died and that his second marriage had lasted for more than 
25 years and was supportive.  It was reported that they went 
to church twice a week but otherwise had very limited social 
contact.  The veteran had completed only the 5th grade and 
stated that he had had more jobs than he could count.  He 
said that he did not stay at any job for very long because of 
his anxiety and inability to get along with others.  

On mental status examination in March 1997, the veteran's 
mood was somewhat anxious.  The examiner stated that the 
veteran's cognitive abilities had been formerly assessed and 
clearly showed obvious deficits in immediate and short-term 
recall, ability to calculate, and ability to abstract.  He 
denied any current suicidal ideation.  Dementia, as well as 
post-traumatic stress disorder, was diagnosed.  The examiner 
stated that the veteran's difficulty with memory, 
calculation, and abstraction appeared to be sufficiently 
severe to warrant the diagnosis of dementia.  The veteran had 
a history of very minimal education and also described some 
sort of catastrophic event associated with complications from 
surgery that might be the source of his current dementia.  He 
also described drinking quite heavily for many years.  All of 
these, the examiner reported, might be the sources of his 
cognitive deficits, as well as a chronic anxiety from post-
traumatic stress disorder.  The examiner said that it was 
unclear if it were a combination of all of these etiologies 
or any one event or trauma in particular.  The examiner 
indicated that these cognitive deficits were probably long 
standing and surely caused the veteran a great deal of 
difficulty functioning in any work environment.  With respect 
to post-traumatic stress disorder, the examiner remarked that 
the veteran clearly had difficulty with social isolation, 
reexperiencing phenomena, and an inability to retain and 
obtain employment through the years.  The veteran was felt to 
be incompetent for VA purposes because of his cognitive 
deficits.  

The veteran's spouse has consistently maintained that the 
veteran has been very nervous all the time and had continuous 
panic, depression and suicidal ideation.  He did not like 
crowds and got real panicky if he had to stand in a line 
waiting for something, such as when shopping.  

On VA psychiatric examination in January 1998, the claims 
file was reviewed by the examiner.  It was reported that the 
veteran's clinical condition had not changed since his 
examination in March 1997.  The examiner stated that although 
he had diagnosed post-traumatic stress disorder in March 
1997, he felt at the time of the last examination, and 
continued to feel, that the primary psychiatric diagnosis was 
dementia.  The veteran continued to have difficulty with 
memory and concentration and has been deemed incompetent for 
VA purposes.  The veteran's spouse handled all of his 
finances, and he clearly had much difficulty with confusion 
during the course of the day because of apparently long-
standing dementia.  The veteran also described, however, 
symptoms indicative of post-traumatic stress disorder, 
including painful, intrusive memories of his combat 
experiences, nightmares recalling his combat experiences, and 
distress when exposed to stimuli that reminded him of his 
combat experiences.  The veteran tried to avoid thoughts, 
feelings and memories of combat by excess alcohol use until 
15 years previously.  However, all of his post-traumatic 
stress disorder symptoms continued unabated after his 
discontinuation of alcohol.  The veteran was quite socially 
avoidant, had decreased interest in almost all previously 
pleasurable activities, was emotionally walled off, numbed 
and detached, and had frequent difficulty with anxiety and 
depression, including two suicide attempts.  The veteran had 
experienced much difficulty with sleep disturbance, anger and 
irritability, concentration, hypervigilance, and an excessive 
startle reaction.  He had received episodic psychiatric care 
from a VA medical center through the years and had been 
diagnosed there with post-traumatic stress disorder.  He had 
not worked since about 50 years of age, stating at that time 
that he was unable to continue working because of his anxiety 
and his difficulty with focus, concentration and memory.  

On mental status examination in January 1998, the veteran was 
alert, oriented and cooperative.  His mood appeared to be 
neutral.  He was quite pleasant but appeared to be confused 
and often replied to questions in a tangential way.  There 
was no evidence of delusions or hallucinations.  His 
cognitive disabilities were again formally assessed and again 
showed clear and obvious deficits in concentration, 
calculation, and immediate and short-term memory.  There was 
no suicidal ideation.  The diagnoses on Axis I were dementia, 
most likely secondary to catastrophic anesthesia reaction and 
possibly contributed to by prolonged alcohol abuse; and post-
traumatic stress disorder.  A diagnosis was not entered on 
Axis II.  The Global Assessment of Functioning (or GAF) score 
on Axis V was, in the examiner's estimation, 35 for the 
veteran's dementia and 50 for his post-traumatic stress 
disorder.  

The examiner remarked that the Global Assessment of 
Functioning was intended to be used in a "global" way; that 
is, used to consider all of the veteran's psychiatric 
diagnoses in their overall impact on his functioning.  It was 
therefore felt to be quite difficult, especially in the case 
of dementia and post-traumatic stress disorder, to 
distinguish between what level of disability was due to which 
diagnosis.  However, based on the symptoms given, it was 
clear that the veteran's level of functioning was much more 
severely limited because of his dementia; hence, the lower 
Global Assessment of Functioning score assigned for dementia.  
The examiner said that the veteran clearly described much 
difficulty functioning in the job environment and with 
keeping a job.  The examiner stated that this appeared quite 
likely due to his post-traumatic stress disorder alone, thus 
warranting the GAF score of 50 for that disorder.  In any 
case, the veteran continued to be incompetent for VA purposes 
and clearly would be unable to function in any job setting 
currently due to his combination of dementia and post-
traumatic stress disorder.  

In an opinion dated August 5, 1999, the veteran's VA treating 
psychiatrist said that the veteran had service-connected 
psychiatric disability with a diagnosis of post-traumatic 
stress disorder and that due to the mental and emotional 
instability caused by this psychiatric illness, the veteran 
was unable to work.  

In an addendum dated August 24, 1999, the examiner again 
reviewed the claims file and commented on his January 1998 
examination report.  The examiner found that there was no 
note of any intraoperative or postoperative anesthetic 
complications following the veteran's surgical procedure in 
1947.  Rather, there were indications that the veteran was 
alert and interactive within a few days of the surgery, 
which, the examiner said, contradicted the veteran's report 
that he had been in a coma for 20 days.  The examiner said 
that the prior opinion as to the veteran's dementia being 
based on an anesthetic catastrophe was based on the veteran's 
history alone.  The documentation clearly contradicted that 
history, and the examiner stated that this clearly made him a 
very poor historian.  It was felt unlikely that the veteran's 
dementia was related to an inservice medical catastrophe, as 
had been previously described.  It continued to be the 
examiner's opinion, however, that the veteran's GAF score 
from dementia would be 35, which indicated impairment in 
reality testing and communication and major impairment in 
work and interpersonal capacities, as well as major 
impairment in judgment and thinking.  The examiner said that 
the impairment due to post-traumatic stress disorder was 
rated at 50, indicating serious symptoms, including serious 
impairment in social, occupational, interpersonal 
functioning, much social isolation, and an inability to 
function in a work environment or to be able to keep a job.  

Analysis

Under the rating formula for neurotic disorders in effect 
prior to November 7, 1996, a 50 percent evaluation was 
warranted when the ability to establish or maintain effective 
or favorable relationships with people was considerably 
impaired, and by reason of the psychoneurotic symptoms, the 
reliability, flexibility and efficiency levels were so 
reduced as to result in considerable industrial impairment; a 
70 percent evaluation was warranted when the ability to 
establish and maintain effective or favorable relationships 
with people was severely impaired, and when psychoneurotic 
symptoms were of such severity and persistence that there was 
severe impairment in the ability to obtain or retain 
employment.  A 100 percent schedular evaluation required that 
the attitudes of all contacts except the most intimate be so 
adversely affected as to result in virtual isolation in the 
community and that there be totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes (such 
as fantasy, confusion, panic and explosions of aggressive 
energy) associated with almost all daily activities resulting 
in a profound retreat from mature behavior; the individual 
must have been demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 
(effective prior to November 7, 1996).  

A 50 percent evaluation under Diagnostic Code 9411, as 
amended, contemplates occupational and social contemplates 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation under the newly 
revised criteria contemplates occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  A 100 percent evaluation under the 
newly revised rating criteria requires total occupational and 
social impairment due to such symptoms as:  gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Code 9411 (effective November 
7, 1996).  

Whether the service-connected post-traumatic stress disorder 
is evaluated under the new criteria or the old, however, the 
veteran's symptomatology warrants no more than the 50 percent 
rating currently assigned.  
It is clear from the evidence of record that the more serious 
mental disorder is the veteran's dementia, for which service 
connection is not in effect.  The recent examination 
findings, viewed in the context of the other evidence of 
record, shows that the post service dementia has had a 
significant impact, indeed a predominant impact, on the 
veteran's social and occupational functioning.  His confusion 
and impairment of his ability to calculate or remember, as 
well as his impaired concentration, are such as to yield an 
even lower GAF score than that assigned to the symptoms 
resulting from his post-traumatic stress disorder.  The 
Global Assessment of Functioning is a scale reflecting the 
"'psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness.'"  
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quoting the 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th 
ed. 1994) (DSM-IV)).  

While it is true that the veteran appears to have serious 
social and occupational impairment due solely to his symptoms 
of post-traumatic stress disorder, this is contemplated in 
the 50 percent evaluation assigned, whether considered under 
the new rating criteria or the old.  The rating schedule is 
designed to compensate for average impairments of earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  
38 C.F.R. § 4.1 (emphasis added).  Moreover, prior to 
November 7, 1996, poor contact with other human beings was 
indicative of emotional illness, but social inadaptability 
was evaluated only as it affected industrial inadaptability.  
38 C.F.R. § 4.129 (effective prior to November 7, 1996).  

During the course of the prosecution of this claim, the 
veteran's psychiatric disability picture has in fact been 
relatively consistent and shows that his dementia is his 
predominant psychiatric impairment.  The GAF score of 50 
assigned to the veteran's post-traumatic stress disorder 
alone is consistent with finding of considerable social and 
industrial impairment under the old rating criteria.  It is 
also consistent with the symptomatology necessary for a 
50 percent evaluation under the new rating criteria.  The 
symptoms clearly attributable to the nonservice-connected 
dementia, primarily his cognitive and concentration deficits, 
may not be considered in determining the appropriate level of 
his service-connected evaluation.  38 C.F.R. § 4.14 (1999).  
The Board therefore concludes that the preponderance of the 
evidence is against an evaluation in excess of 50 percent for 
service-connected post-traumatic stress disorder, in view of 
the substantial psychiatric impairment that results from his 
nonservice-connected dementia.  


ORDER

An increased evaluation for post-traumatic stress disorder is 
denied.  



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 

